Citation Nr: 9932372	
Decision Date: 11/17/99    Archive Date: 11/29/99

DOCKET NO.  96-03 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether new and material evidence has been presented to 
reopen the veteran's claim of service connection for a neck 
disorder.  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

Richard Giannecchini,  Associate Counsel


INTRODUCTION

The veteran had active military service from January 1971 to 
June 1980.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed.

The veteran was previously denied service connection for a 
neck disorder, in a November 1980 rating decision.  In a 
letter the following month, he was notified of the RO's 
action and advised of his right to appeal.  The veteran did 
not appeal the adverse decision and, under the law, it became 
final.

The veteran subsequently sought to reopen his claim of 
entitlement to service connection for a neck disorder.  In 
May 1986 and May 1989 rating decisions, the RO denied those 
attempts to reopen the claim.  The veteran was notified of 
the RO's action by letters in both instances and advised of 
his right to appeal.  He did not perfect appeals to the 
adverse decisions and, under the law, they became final.  

In March 1994, the veteran sought to reopen his claim for 
entitlement to service connection for a neck disorder.  The 
present appeal arises from an August 1994 rating decision, in 
which the RO determined that new and material evidence had 
not been submitted to warrant reopening the veteran's claim.  
The veteran filed an NOD in August 1995, and an SOC was 
issued by the RO in October 1995.  The veteran filed a 
substantive appeal, in December 1995.  In April 1996, the 
veteran and his spouse testified before a hearing officer at 
the VARO in Roanoke.  A supplemental statement of the case 
(SSOC) was issued in November 1996.  


REMAND

Regarding the veteran's attempt to reopen the claim of 
service connection for a neck disorder, a review of the 
service medical records reveals that he was treated on May 
16, 1973, after becoming tangled in a static line during a 
parachute jump exercise at Fort Bragg, NC.  A treatment 
record noted the veteran to have a static line burn around 
his neck, with no evidence of cervical spine injury.  In 
addition, the treatment record noted that X ray examination 
was negative.  A radiographic report, also dated May 16, 
1973, appears to note degenerative changes of the mid-
cervical spine with some encroachment on the intervertebral 
foramen.  Furthermore, there is additional writing on the 
report, lined-over, noting that a repeat of the X-ray was 
needed because the intervertebral foramen could not be seen 
well.  A second date, May 18, 1973, is also stamped on the 
report.  In what sequence the writing and dates correspond 
cannot be ascertained.

A subsequent treatment record, dated May 21, 1973, noted that 
the veteran was treated for rope burns on his neck, and was 
given a two week "T-3" profile, during which time he was 
not to participate in activities requiring bending over or 
excessive turning of his head to the left or right.  No other 
treatment was received for the neck injury, and subsequently, 
during a separation medical examination in May 1980, on 
clinical evaluation, no findings or diagnosis with respect to 
a neck or cervical disorder were made.  However, the veteran 
did report trouble with his neck.  

In July 1980, following his release from active service, the 
veteran was medically examined for VA purposes.  He reported 
that his neck did not bother him.  A radiographic study of 
his cervical spine was noted as being normal for his age 
group.  The veteran was again examined by VA in September 
1984.  On clinical evaluation, there was excellent 
flexibility and range of motion noted for all joints.  An X-
ray of the cervical spine revealed no evidence of recent or 
old injury, with bony structures intact and intervertebral 
spaces maintained.  

In January 1986, a radiographic report, in conjunction with a 
VA medical examination, noted the veteran's contention of 
recurrent pain in the area of his neck since a parachute jump 
in 1973.  The report also noted that the veteran had an 
adequate range of motion, but pain in the back of his neck at 
extremes of motions.  The report's conclusion reflected a 
normal cervical spine.  A subsequent copy of a radiographic 
study of the veteran's cervical spine, dated in October 1989, 
revealed normal findings, with no evidence of definite 
arthritic changes.  

Thereafter, a treatment record  from the VA Medical Center 
(VAMC) in Salem, dated in March 1994, noted that a 
radiographic study of the veteran's cervical spine had 
revealed severe arthritis of the cervical spine, especially 
at C6-C7.  

On VA examination in June 1994, the veteran was noted to 
suffer from status post cervical strain, with degenerative 
disc disease of the C4-C5, C5-C6, and C6-C7 interspaces and 
degenerative joint disease with osteoarthritis of the C6-C7 
joint.  
In February 1995, the veteran underwent a CT (computed 
tomography) scan of the cervical spine, which revealed disc 
degeneration with suggestion of spinal canal stenosis and 
narrowing of the nerve root canals bilaterally, more 
prominent on the right side.  

In May 1996, the veteran underwent an MRI (magnetic resonance 
imaging) scan of his cervical spine.  The radiographic 
impression was degenerative disc disease, most pronounced at 
the C6-C7 level, with evidence of a herniated nucleus 
pulposus.  In December 1996, the veteran was medically 
examined for VA purposes.  He reported having received 
recurrent injuries to his cervical and lumbar spine while in 
service.  On clinical evaluation, the cervical spine was 
noted to have a decreased range of motion, with crepitus.  In 
the examination summary, it was noted that the veteran had 
sustained multiple traumas to the cervical and lumbar spines, 
as a result of his parachute jumping while in service.  He 
was noted to have spinal stenosis of the cervical spine with 
neurosensory loss over C5, C6, and C7.

The Board notes that, with respect to new and material 
evidence claims, the United States Court of Appeals for 
Veterans Claims (formerly known as the Court of Veterans 
Appeals) had previously held that the Board must perform a 
two-step analysis.  First, the Board was required to 
determine whether the evidence was "new and material."  
Second, if the Board determined that the claimant had 
produced new and material evidence, the claim was reopened 
and the Board was to evaluate the merits of the veteran's 
claim in light of all the evidence, both old and new.  Manio 
v. Derwinski, 1 Vet.App. 140 (1991).

The Court has more recently held that the two-step Manio 
process has been replaced with a three-step process.  See 
Elkins v. West, 12 Vet.App. 209 (1999) (en banc), 
interpreting and applying a decision of the United States 
Court of Appeals for the Federal Circuit in Hodge v. West, 
155 F.3d. 1356 (Fed. Cir. 1998).  The procedure which we must 
now follow is - first, it must be determined whether the 
appellant has presented new and material evidence under 
38 C.F.R. § 3.156(a); second, after the claim has been 
reopened, it must be determined whether, based upon all the 
evidence of record, the claim, as reopened, is well grounded; 
third, if the claim is well grounded, the merits of the claim 
must be addressed and, if ripe for decision, adjudicated.  
Winters v. West, 12 Vet.App. 203, 206 (1999) (en banc).  In 
addition, Hodge overruled Colvin and its progeny as to the 
materiality element of the new-and-material-evidence test.  
See Elkins, supra, at 214.

As defined by regulation, new and material evidence means 
evidence not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which, by 
itself or in connection with the evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  The Federal Circuit Court has held that the 
regulatory standard alone must be the test of materiality.  
Hodge, supra.  Prior to Hodge, whether the new evidence was 
"material" turned essentially upon the reasonable 
possibility that, when viewed in the context of all the 
evidence, it would change the outcome.  Colvin v. Derwinski, 
1 Vet.App. 171, 174 (1991).  

In determining whether new and material evidence has been 
presented, VA must initially decide whether evidence 
submitted since the prior final denial is, in fact, new.  As 
indicated by the regulation cited above, and by judicial 
caselaw, "new" evidence is that which was not of record at 
the time of the last final disallowance ("on any basis" - 
merits or otherwise) of the claim, and is not "merely 
cumulative" of other evidence that was then of record.  See 
Evans v. Brown, 9 Vet.App. 273, 283-285 (1996).  This 
analysis is undertaken by comparing newly received evidence 
with the evidence previously of record.  After evidence is 
determined to be new, the next question is whether it is 
material.  Although, as noted above, Hodge overruled Colvin 
and its progeny as to the materiality test, it does not 
appear that the analysis as to what is new evidence has been 
overruled.  See Vargas-Gonzalez v. West, 12 Vet.App. 321, 326 
(1999), noting that Hodge did not deal with the test for 
determining whether evidence is new, which is a decision 
separate from whether it is material.

As to the materiality standard, the Federal Circuit's holding 
in Hodge has been interpreted by a panel of the Court of 
Appeals for Veterans Claims:  "Hodge provides for a 
reopening standard which calls for judgments as to whether 
new evidence (1) bears directly or substantially on the 
specific matter, and (2) is so significant that it must be 
considered to fairly decide the merits of the claim."  
Fossie v. West, 12 Vet.App. 1, 4 (1998), motion for 
recon/review denied, 12 Vet. App. 234 (1999).  In determining 
whether newly submitted evidence is material under the 
caselaw discussed above, we are further guided by the Federal 
Circuit Court's discussion of the "uniquely pro-claimant" 
quality of the veterans' benefits system such that, although 
"not every piece of new evidence is 'material' . . . we are 
concerned . . . that some new evidence may well contribute to 
a more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
will not eventually convince the Board to alter its ratings 
decision."  Hodge v. West, supra, at 1363.

Having discussed the appropriate legal analysis to be applied 
to the veteran's claim, the Board notes that, although the RO 
cited to and noted 38 C.F.R. § 3.156 within the October 1995 
SOC provided to the veteran, the RO also cited to the 
impermissible language set forth in Colvin, supra, requiring 
that, in order to reopen a previously denied claim, "there 
must be a reasonable possibility that the new evidence, when 
viewed in the context of all the evidence, both new and old, 
would change the outcome."  We acknowledge that the RO also 
noted in its August 1995 rating decision, the October 1995 
SOC, and subsequent November 1996 SSOC, that the evidence is 
not material to the issue, not probative in value, and 
essentially duplicates the evidence which was previously 
considered and is merely cumulative.  However, in the 1996 
SSOC, it was also noted in the RO's analysis that the 
submitted records, when considered with all of the evidence 
previously on file, would not form a basis to allow a grant 
of the benefit.  Thus, given these findings, we are unable to 
ascertain precisely what analysis the RO applied in making 
its determination.  Furthermore, we are cognizant that the RO 
did not have the benefit of the changed caselaw regarding new 
and material evidence, given that the Hodge decision was 
issued subsequent to the RO's last SSOC in 1996.  

The Court of Appeals for Veterans Claims has stated that, 
when the Board addresses a question not addressed by the RO, 
the Board must consider whether the claimant has been given 
adequate notice of the need to submit evidence or argument on 
that question and an opportunity to submit such evidence and 
argument.  If not, it must be considered whether the veteran 
has been prejudiced thereby.  Bernard v. Brown, 4 Vet.App. 
384, 393 (1993).  In addition, if the Board determines the 
veteran has been prejudiced by a deficiency in the SOC, the 
Board should remand the case to the RO pursuant to 38 C.F.R. 
§ 19.9 (1999), specifying the action to be taken.  Bernard, 
supra, at 394.

Accordingly, the Board finds that the veteran's claim was 
adjudicated by the RO (appropriately, given the state of the 
law at the time) applying the impermissibly restrictive 
standard of Colvin, as specifically overruled by the Federal 
Circuit Court in Hodge.  Since it appears the veteran's claim 
was adjudicated by the RO under an impermissibly strict 
standard, the veteran has been prejudiced.  As provided for 
by Bernard, the Board must therefore remand this claim to the 
RO for readjudication, as to the reopening issue, under 38 
C.F.R. § 3.156.

The Board is also cognizant that, in December 1996, the 
veteran underwent a VA spinal examination, during which the 
examiner made specific findings and comments with respect to 
the veteran's cervical spine.  No additional SSOC or rating 
action was undertaken which addressed this additional 
evidence and the veteran's new-and-material-evidence claim of 
service connection for a neck disorder.  

Under applicable regulation, evidence received by the agency 
of original jurisdiction prior to transfer of the records to 
the Board after an appeal has been initiated (including 
evidence received after certification to the Board has been 
completed) will be referred to the appropriate rating or 
authorization activity for review and disposition.  If the 
SOC was prepared before the receipt of the additional 
evidence, an SSOC will be furnished the appellant, unless the 
additional evidence duplicates evidence previously of record 
or is irrelevant.  38 C.F.R. § 19.37 (1999). Since this 
additional evidence is not duplicative of any previous 
evidence, and may be considered to be relevant to the issue 
at hand, it should be considered by the RO, before the Board 
enters its decision.  

While the Board regrets the delay involved in remanding this 
case, it is felt that proceeding with a decision at this time 
would not afford the veteran the full due process of law to 
which he is entitled.  Accordingly, the case is REMANDED for 
the following action:

1. The RO should review the evidence of record, 
including the December 1996 VA examination, 
and enter its determination regarding the 
veteran's attempt to reopen his claim for 
service connection for a neck disorder.  

2. In so doing, the RO should next apply the 
criteria as set out in 38 C.F.R. § 3.156(a), 
in accordance with the guidance of Hodge, 
Fossie, and Henderson, supra, and not the 
more restrictive requirements previously set 
forth in Colvin, supra.  If any 
determination remains unfavorable to the 
veteran, the RO should furnish him, and his 
representative, with an SSOC, and they 
should be given an opportunity to respond 
before the case is returned to the Board.  

By this REMAND the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case.  The purpose of this REMAND is to further develop 
the record and ensure due process of law.  No action is 
required by the veteran until he receives further notice.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet.App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).






